Opinion issued April 14, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00101-CR
                            ———————————
                        IN RE ANDRE JONES, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Andre Jones, acting pro se, has filed a document with this Court

entitled as an “Application for a Writ of Habeas Corpus.”1 In criminal matters, this

Court’s habeas corpus jurisdiction is appellate only, and we do not have original

habeas corpus jurisdiction. See Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—



1
      The underlying case is State of Texas v. Andre Jones, cause number 917355 in the
      182nd District Court of Harris County, Texas, the Honorable Jeannine Barr
      presiding.
Houston [1st Dist.] 1981, orig. proceeding); see also Chavez v. State, 132 S.W.3d
509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE §

22.221) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”). We thus lack jurisdiction over this attempt to seek habeas relief

directly from this Court. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex. Crim. App. 1991).

      Accordingly, we dismiss the habeas corpus petition for want of jurisdiction.

See In re Jones, No. 01-19-01011-CR, 2020 WL 370557, at *1 (Tex. App.—Houston

[1st Dist.] Jan. 23, 2020, orig. proceeding) (mem. op., not designated for publication)

(dismissing identical habeas corpus petition filed by relator arising from same

underlying case).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2